[ex108001.jpg]
1 Exhibit 10.8 OWENS & MINOR, INC. PERFORMANCE SHARE AWARD AGREEMENT THIS
PERFORMANCE SHARE AWARD AGREEMENT (“Agreement”) dated as of _________, 20__
between Owens & Minor, Inc., a Virginia corporation (the “Company”), and
_______________ (“Participant”) is made pursuant to and subject to the
provisions of the Company's 2015 Stock Incentive Plan (the “Plan”). All
capitalized terms used in this Agreement that are not otherwise defined shall
have the same meanings given to them in the Plan. 1. Grant of Performance Share
Award. In accordance with the Plan, on ______, 20__ (the “Date of Grant”), the
Company granted to the Participant, subject to the terms and conditions of the
Plan and the terms and conditions set forth in this Agreement, _______
Performance Shares, subject to adjustment as provided in Section 2 (the
“Performance Shares”). The Participant will earn the Performance Shares to the
extent that the requirements of Section 2 are satisfied. The Company will issue
shares of Common Stock in accordance with Section 3 in settlement of the
Performance Shares, if any, that the Participant earns in accordance with
Section 2, which shares of Common Stock (the “Restricted Stock”) will be further
subject to the vesting and forfeiture provisions described in Section 4 (except
as otherwise specifically provided in Section 3(b)). 2. Earning Performance
Shares. This Section 2 determines the number of Performance Shares that the
Participant may earn under this Agreement. (a) The Participant will earn
Performance Shares based on achievement by the Company of the Performance
Metrics (defined below) for fiscal years 20__ and 20__. The number of
Performance Shares earned by the Participant will be determined based upon the
following formula, the terms of which are further defined below: (Weighted
Performance Multiple) x (Target Shares) The Weighted Performance Multiple will
be determined based on the following Performance Metrics and the definitions
below: Performance Metrics Weight Threshold Target Maximum ROAA __% ___% ___%
___% Company Adjusted Diluted EPS __% $____ $____ $____



--------------------------------------------------------------------------------



 
[ex108002.jpg]
2 Definitions: “Company Return on Average Assets” shall mean Company Net Income
divided by the Company’s average total assets (calculated by averaging the
Company’s total assets as of each month-end during the Performance Period).
“Company Adjusted Diluted EPS” shall mean, for the Performance Period, the
Company's net income per diluted common share as presented in the Company's
consolidated audited income statement for the Performance Period, adjusted to
eliminate or exclude the after- tax effects of unusual or non-recurring items,
including but not limited to, the effect of accounting and/or tax changes;
tangible and intangible asset impairment charges; fees, expenses and charges
associated with debt and/or equity financing transactions,, merger and
acquisition activity (including the purchase or sale of a business unit or its
assets) and exit and realignment activities; gains/losses from asset sales not
made in the ordinary course of business; retirement plan gains/losses; and
gains/losses or charges associated with material litigation, regulatory, tax or
insurance settlements. Adjustments to the Company’s net income per diluted
common share for purposes of determining any Award earned hereunder shall be
taken into account only to the extent that they are separately identified or
quantified in the Company’s consolidated audited financial statements, the notes
to the consolidated financial statements, “Management’s Discussion and Analysis”
in the Company’s Annual Report on Form 10-K or in other Company filings with the
Securities and Exchange Commission. “Metric Target” means, with respect to any
Performance Metric, the applicable Metric Target specified in the table above.
“Performance Metric” means each of (i) ROAA; and (ii) Company Adjusted Diluted
EPS “Target Shares” means ________ shares. “Weight” means, with respect to any
Performance Metric, the applicable Weight specified in the table above.
“Weighted Performance Multiple” means the weighted average of the Performance
Multiples for each Performance Metric (based on the Weight for each such metric
in the table above), the maximum of which shall be capped at two (2) and the
minimum of which shall be zero. (b) Effect of Termination Prior to Issuance of
Restricted Stock. Except as provided in subparagraphs (c), (d) and (e), no
Performance Shares will be earned if the Participant’s employment with, and
service to, the Company and its Affiliates terminates or is terminated before
_________, 20__ or the date on which Restricted Stock is issued as provided in
Section 3(b). (c) Death or Disability. This subparagraph (c) applies if the
Participant’s employment with, and service to, the Company and its Affiliates
terminates before _______, 20__ or the date on which Restricted Stock is issued
as provided in Section



--------------------------------------------------------------------------------



 
[ex108003.jpg]
3 3(b), on account of the Participant’s death or permanent and total disability
(as defined in Section 22(e)(3) of the Code). In the event of the Participant’s
death prior to __________, 20__ or the date on which Restricted Stock is issued
as provided in Section 3(b), the number of Performance Shares earned by the
Participant shall equal the number determined in accordance with subparagraph
(a). In the event the Participant’s employment terminates before __________,
20__ or the date on which Restricted Stock is issued as provided in Section 3(b)
due to permanent and total disability, the number of Performance Shares earned
by the Participant shall equal the number determined in accordance with
subparagraph (a) multiplied by a fraction. The numerator of the fraction shall
be the number of whole months that the Participant was employed by, or providing
services to, the Company or an Affiliate during the 24-month period beginning
__________, 20__ and ending _________, 20__ (including any period that the
Participant was absent from work for illness, injury or short term disability
prior to termination of employment) and the denominator shall be 24. (d)
Retirement. This subparagraph (d) applies if the Participant’s employment with,
and service to, the Company and its Affiliates terminates before _______ , 20__
or the date on which Restricted Stock is issued as provided in Section 3(b), on
account of the Participant’s retirement (defined below). In the event of the
Participant’s retirement before ________, 20__ or the date on which Restricted
Stock is issued as provided in Section 3(b), the number of Performance Shares
earned by the Participant shall equal the number determined in accordance with
subparagraph (a) multiplied by a fraction. The numerator of the fraction shall
be the number of whole months that the Participant was employed by, or providing
services to, the Company or an Affiliate during the 24-month period beginning
_______, 20__ and ending _______, 20__ and the denominator shall be 24. For
purposes of this Section 2(d), retirement shall mean severance from the
employment of the Company and its Affiliates (i) at or after the attainment of
age 55 and after completing a number of years of service (the total years of
service credited to Participant for purposes of determining vested or
nontransferable interest in a defined benefit pension plan maintained by the
Company or an Affiliate which satisfies the requirements of Section 401(a) of
the Code) that, when added to Participant’s age at the time of severance from
employment, equals at least 65 or (ii) at or after the attainment of age 65. (e)
Change in Control. The Participant will earn the number of Performance Shares
equal to Target Shares if there is a Change in Control before _________, 20__ or
the date on which Restricted Stock is issued as provided in Section 3(b). 3.
Settlement of Performance Shares. The Performance Shares will be settled in
accordance with this Section 3. (a) Committee Certification. As soon as
practicable after _________, 20__ (but no later than _________, 20__), the
Committee will determine the number of Performance Shares that are earned under
the provisions of Section 2. The Committee’s determination shall be set forth in
writing, as part of the minutes of a meeting of the Committee, by unanimous
consent or otherwise. Notwithstanding the preceding



--------------------------------------------------------------------------------



 
[ex108004.jpg]
4 sentences, a written determination of the Committee shall not be required in
the case of Performance Shares that are earned pursuant to the provisions of
Section 2(e). (b) Issuance of Restricted Stock. As soon as practicable after the
Committee’s certification under subparagraph (a) (but no later than _______,
20__), the Committee shall issue shares of Restricted Stock under the Plan in
settlement of the Performance Shares earned by the Participant. The number of
shares of Restricted Stock issued shall equal the number of Performance Shares
earned by the Participant. Notwithstanding the preceding sentences, (i) if the
Performance Shares are earned pursuant to the provisions of Section 2(c) or
2(d), such Performance Shares shall be settled in shares of Common Stock that
are not subject to the restrictions set forth in Section 4 and (ii) if the
Performance Shares are earned pursuant to the provisions of Section 2(e), the
number of shares of Restricted Stock indicated in Section 2(e) shall be issued
to the Participant on the Control Change Date, and such shares of Restricted
Stock shall otherwise be treated as provided in Section 4(c)(vi). (c)
Registration, etc. Shares of Restricted Stock issued in settlement of the
Performance Shares shall be registered in the name of the Participant on the
stock transfer books of the Company but shall be held by the Company (or its
transfer agent) during the Restricted Period (defined below). The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under Section 4(c) or that are recovered under
Section 5. Each certificate representing shares of Restricted Stock may bear a
legend referring to the risk of forfeiture of the shares and stating that such
shares are nontransferable until all restrictions have been satisfied and the
legend has been removed. (d) Dividends. Upon issuance of shares of Restricted
Stock in settlement of the Performance Shares earned by the Participant, the
Company shall pay Participant in cash the amount of any dividends that would
have been paid on the Performance Shares prior to settlement if the Performance
Shares had been actual shares of Restricted Stock outstanding during the period
from _________, 20__ through _________, 20__. No dividends will be paid on the
Performance Shares if Restricted Stock is not earned and issued hereunder. 4.
Terms of Restricted Stock. The shares of Restricted Stock issued in settlement
of the Performance Shares are subject to the following terms and conditions: (a)
Restricted Period. Until ________, 20__ (the “Restricted Period”) or the lapse
of restrictions as provided in subparagraph (c) hereof, the Restricted Stock
shall be subject to the following restrictions: (i) Participant shall not be
entitled to receive the certificate or certificates evidencing the Restricted
Stock;



--------------------------------------------------------------------------------



 
[ex108005.jpg]
5 (ii) Shares of Restricted Stock may not be sold, transferred, assigned,
pledged, conveyed, hypothecated or otherwise disposed of; and (iii) Shares of
Restricted Stock may be forfeited immediately as provided in subparagraph (c)
hereof. (b) Distribution of Restricted Stock. If Participant remains in the
continuous employment of the Company or an Affiliate during the entire
Restricted Period and otherwise does not forfeit such shares pursuant to
subparagraph (c) hereof, all restrictions applicable to the shares of Restricted
Stock shall lapse upon expiration of the Restricted Period and a certificate or
certificates representing the shares of Common Stock that were granted to
Participant in the form of shares of Restricted Stock shall be delivered to
Participant. (c) Lapse of Restrictions or Forfeiture. (i) Death. If
Participant’s employment with the Company and its Affiliates is terminated
before the expiration of the Restricted Period by reason of Participant’s death,
all restrictions applicable to the shares of Restricted Stock shall immediately
lapse on the date of Participant’s death and the certificate or certificates
representing the shares of Common Stock shall be delivered to Participant’s
estate. (ii) Disability. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of “total and permanent disability” (as such term is defined in Section
22(e)(3) of the Code), all restrictions on a pro rata number of shares of
Restricted Stock shall lapse. The “pro rata number” shall be the number of
shares of Restricted Stock multiplied by a fraction, the numerator of which is
the number of months (including a fractional month) of Participant’s employment
after the Date of Grant and the denominator of which is 36. The certificate or
certificates representing the shares of Common Stock upon which the restrictions
have lapsed shall be delivered to Participant. (iii) Retirement. If
Participant’s employment with the Company and its Affiliates is terminated
before the expiration of the Restricted Period by reason of retirement (defined
below), all shares of Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company. Notwithstanding the foregoing, if
Participant’s service to the Company or an Affiliate continues from and after
the date of retirement through (i) membership on the Board, (ii) a written
consulting services arrangement with the Company or an Affiliate or (iii) at the
Company’s discretion, a written confidentiality and non-solicitation agreement
with the Company (“Post-Retirement Service”), shares of Restricted Stock shall
not be forfeited but shall continue to be held by the Company until the earlier
of (i) the end of the Restricted Period at which time such shares shall be
delivered to the Participant or (ii) the date Participant ceases to provide
Post-Retirement Service at



--------------------------------------------------------------------------------



 
[ex108006.jpg]
6 which time such shares shall be forfeited. For purposes of this subparagraph
4(c)(iii), retirement shall mean severance from the employment of the Company
and its Affiliates (i) at or after the attainment of age 55 and after completing
a number of years of service (the total years of service credited to Participant
for purposes of determining vested or nontransferable interest in a defined
benefit pension plan maintained by the Company or an Affiliate which satisfies
the requirements of Section 401(a) of the Code) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65. (iv) Termination of Employment by
Company or Affiliate. (a) With Cause. If the Company or an Affiliate terminates
Participant’s employment with the Company and its Affiliates with “cause,” all
shares of Restricted Stock shall be forfeited immediately and all rights of
Participant to such shares shall terminate immediately without further
obligation on the part of the Company. For purposes of this Agreement, “cause”
means: (i) misappropriation, theft or embezzlement of funds or property from the
Company or an Affiliate or securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or an Affiliate, (ii) conviction of, or entry of a plea of “nolo contendere”
with respect to, a felony which, in the reasonable opinion of the Company, is
likely to cause material harm to the Company’s or an Affiliate’s business,
customer or supplier relations, financial condition or prospects, (iii)
violation of the Company’s Code of Honor or any successor code of conduct; or
(iv) failure to substantially perform (other than by reason of illness or
temporary disability, regardless of whether such temporary disability is or
becomes a total and permanent disability (as defined in subparagraph 4(c)(ii)
above), or by reason of approved leave of absence) the duties of Participant’s
job. (b) Without Cause. If Participant’s employment with the Company and its
Affiliates is terminated by the Company or an Affiliate without “cause,” all
restrictions on a pro rata number of shares of Restricted Stock shall lapse. The
“pro rata number” shall be the number of shares of Restricted Stock multiplied
by a fraction, the numerator of which is the number of months (including a
fractional month) of Participant’s employment after the Date of Grant and the
denominator of which is 36. The certificate or certificates representing the
shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant. (v) Termination of Employment by Participant. If
Participant resigns from employment with the Company and its Affiliates before
the expiration of the Restricted Period, without regard to the reason for such
resignation (other than death, disability or retirement as provided in
subsections (i), (ii) and (iii) above), all of the shares of Restricted Stock
shall be forfeited immediately and all rights



--------------------------------------------------------------------------------



 
[ex108007.jpg]
7 of Participant to such shares shall terminate immediately without further
obligation on the part of the Company. (vi) Change in Control. (a) If, upon a
Change in Control, (i) the Restricted Stock is assumed by, or a substitute award
granted by, the surviving entity (together with its Related Entities, the
“Surviving Entity”) in the Change in Control (such assumed or substituted award
to be of the same type of award as this Restricted Stock with a value as of the
Control Change Date substantially equal to the value of this Restricted Stock)
and (ii) within 24 months of the Control Change Date, Participant’s employment
with the Surviving Entity is terminated by the Surviving Entity without Cause
(defined below) or by Participant for Good Reason (defined below), all
restrictions applicable to the shares of Restricted Stock shall immediately
lapse on the date of employment termination and the certificate or certificates
representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant. (b) For purposes of this subsection 4(c)(vi),
“Cause” shall mean (i) the willful and continued failure by Participant to
substantially perform his or her duties with the Surviving Entity (other than
any such failure resulting from Participant’s incapacity due to physical or
mental illness) after a written demand for substantial performance is delivered
to Participant by the Surviving Entity, which demand specifically identifies the
manner in which the Surviving Entity believes that Participant has not
substantially performed his or her duties, or (ii) the willful engaging by
Participant in conduct which is demonstrably and materially injurious to the
Surviving Entity, monetarily or otherwise. For purposes of this paragraph, no
act, or failure to act, on Participant’s part shall be deemed "willful" unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interest of the Surviving Entity.
(c) For purposes of this subparagraph 4(c)(vi), “Good Reason” shall have the
meaning given to such term in the Executive Severance Agreement between
Participant and the Company effective January 1, 20__, as such agreement from
time to time may be amended, modified, extended or replaced by a successor
agreement or plan. (d) If, upon a Change in Control, the Restricted Stock is not
assumed by, or a substitute award granted by, the Surviving Entity in the Change
in Control as provided in subparagraph 4(c)(vi)(a) above, all restrictions
applicable to the shares of Restricted Stock shall immediately lapse on the
Control Change Date and the certificate or certificates representing the shares
of Common Stock upon which the restrictions have lapsed shall be delivered to
Participant.



--------------------------------------------------------------------------------



 
[ex108008.jpg]
8 5. Recoupment Policy. Notwithstanding any other provision in this Agreement to
the contrary, the Stock Award and underlying Restricted Stock granted under this
Agreement are subject to recoupment by the Company in accordance with the
Company’s Policy on Recoupment of Executive Incentive Compensation in effect on
the date of this Agreement, as such policy is interpreted and applied by the
Company’s board of directors. 6. Nontransferability. The Performance Shares are
nontransferable except by will or by the laws of descent and distribution.
Shares of Restricted Stock issued in settlement of the Performance Shares cannot
be transferred before the Restricted Period lapses except by will or by the laws
of descent and distribution. 7. Shareholder Rights. Except as otherwise
specifically provided herein, the Participant shall not have any rights as a
shareholder of the Company with respect to the Performance Shares. Upon the
issuance of shares of Restricted Stock in settlement of the Performance Shares,
the Participant shall have all of the rights of a shareholder of the Company
with respect to those shares, including the right to vote the shares and to
receive, free of all restrictions, ordinary cash dividends. Stock received as a
dividend on, or in connection with a stock split of any shares of Restricted
Stock issued in settlement of the Performance Shares shall be subject to the
same vesting restrictions as the underlying shares of Restricted Stock. The
Participant’s right to receive any extraordinary dividends or distributions with
respect to shares of Restricted Stock issued in settlement of the Performance
Shares shall be at the sole discretion of the Committee, but in the event of any
such extraordinary event, the Committee shall take action appropriate to
preserve the value of, and to prevent the unintended enhancement of value in,
such shares of Restricted Stock. 8. Withholding. The Participant shall pay the
Company any amount of taxes as may be necessary in the opinion of the Company to
satisfy tax withholding required under the laws of any country, state, province,
city or other jurisdiction, including but not limited to income taxes, capital
gains taxes, transfer taxes, and social security contributions. In lieu thereof,
the Company shall have the right to retain, from the shares of Restricted Stock
to be issued under Section 3, the number of shares of Restricted Stock with Fair
Market Value equal to the minimum amount required to be withheld. In any event,
the Company shall have the right to deduct from all amounts paid to a
Participant in cash (whether under the Plan or otherwise) any taxes required to
be withheld. The Participant shall promptly notify the Company of any election
made pursuant of Section 83(b) of the Code. 9. No Right to Continued Employment.
The award and settlement of the Performance Shares does not give Participant any
right with respect to continuance of employment by the Company or an Affiliate,
nor shall it interfere in any way with the right of the Company or an Affiliate
to terminate his or her employment at any time. 10. Change in Capital Structure.
The number of Performance Shares and the performance criteria in Section 2 (or,
after any settlement of the Performance Shares, the number of shares of
Restricted Stock) shall be adjusted as the Committee determines is equitably
required in the event the Company effects one or more stock dividends, stock
split-ups subdivisions or



--------------------------------------------------------------------------------



 
[ex108009.jpg]
9 consolidations of shares, other similar changes in capitalization or such
other events as are described in the Plan. 11. Governing Law. This Agreement
shall be governed by the laws of the Commonwealth of Virginia. 12. Conflicts. In
the event of any conflict between the provisions of the Plan as in effect on the
Date of Grant and the provisions of this Agreement, the provisions of the Plan
shall govern. All references herein to the Plan shall mean the plan as in effect
on the Date of Grant. 13. Participant Bound by Plan. Participant hereby
acknowledges that a copy of the Plan has been made available to him or her and
he or she agrees to be bound by all the terms and provisions of the Plan. 14.
Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon Participant and his or her successors in
interest and the successors of the Company. IN WITNESS WHEREOF, the parties have
executed this Agreement as of the date first above written. OWENS & MINOR, INC.
By:_________________________________ ____________________________________
Participant 26333.000083 RICHMOND 2199118v1



--------------------------------------------------------------------------------



 